Citation Nr: 1509050	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-10822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee.  

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for bilateral flat foot disability.   


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to December 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In a June 2013 rating decision, the RO granted service connection for degenerative arthritis of the left knee and right knee, each with a 10 percent evaluation effective from April 28, 2008 (the date of receipt of the service connection claim), and service connection for surgical scars secondary to service-connected right and left knee disabilities with a noncompensable evaluation. 

In March 2014, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO in Seattle, Washington.  A transcript of this hearing has been associated with the claims file. 

The Board notes, that in addition to the paper claims file, there are also Virtual VA and VBMS paperless files associated with the Veteran's claim.  The documents in the Virtual VA and VBMS paperless claims file are either duplicative in the paper file or irrelevant to the issue on appeal.  
   
The issues of entitlement to service connection for a right shoulder condition, left shoulder condition, and bilateral flat feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period, the right knee disability has been manifested by frequent symptoms of joint pain, locking and meniscectomy bilaterally, with evidence meniscal tear; flexion limited to no more than 110 degrees, without ankylosis, instability, symptomatic removal of cartilage, limitation of extension, impairment of the tibia or fibula, or genu recurvatum.

2.  For the entire rating period, the left knee disability has been manifested by frequent symptoms of joint pain, locking and meniscectomy bilaterally, with evidence of meniscal tear; flexion limited to no more than 80 degrees, without ankylosis, instability, symptomatic removal of cartilage, limitation of extension, impairment of the tibia or fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased rating of 20 percent for a right knee disorder are met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2014).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased rating of 20 percent for a left knee disorder are met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VCAA notice letters dated May 2008 and July 2008 were sent prior to the initial denial of the increased rating claims, the RO advised the Veteran that he may submit evidence showing that the disability had increased in severity, and described the types of information and evidence that he should submit in support of the claims.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claims.  The RO further explained how VA determined the effective date.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.  

Also, the Veteran was provided with VA medical examinations in connection with the increased rating appeals in September 2008 and May 2012.  Collectively, the medical examination report includes all relevant findings and medical opinions needed to evaluate fairly the appeals.  The VA examiners considered the history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough physical examination of the Veteran; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinion.  There has been no allegation or indication that there has been a material change in condition of the Veteran's disabilities since the last VA medical examination.  For these reasons, the Board finds that the collective medical examination reports are adequate for rating purposes, and there is no need for further medical examination.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeals.  In view of the foregoing, the Board will proceed with review.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Initial Rating Analysis for Right and Left Knee Disabilities

For the entire rating period (i.e., from April 28, 2008), the service-connected residuals of right and left knee disorder has been rated at 10 percent under 38 C.F.R. § 4.71a, hyphenated DC 5003-5260 as an unlisted disease rated by analogy to degenerative arthritis.  38 C.F.R. § 4.27.  Arthritis under DC 5003 are to be rated on limitation of motion of the affected part as degenerative arthritis.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a. 

DC 5260 provides for a 0 percent rating when there is flexion limited to 60 degrees.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.  DC 5261 provides for assignment of a 0 percent rating for extension limited to 5 degrees, a 10 percent rating for extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.  38 C.F.R. § 4.71a.  Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2014). 

After review of all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that manifestations of the right or left knee disability more closely approximate the criteria for a higher rating under DC 5260 or DC 5261.  The evidence shows that, during the rating period, right knee flexion range from 110 to 120 degrees, left knee flexion ranged from 80 degrees to 120 degrees, and right and left knee extension was at 0 degrees, including after consideration of Deluca factors.  Because right and left knee flexion and right and left knee extension are each limited to a noncompensable degree, the Board finds that a rating in excess of 10 percent, to include separate ratings, is not warranted under DC 5260 or DC 5261 for this portion of the rating period.  VAOPGCPREC 9-04.  

The Board next finds that the evidence is in equipoise on the question of whether manifestations of the right and left knee disabilities more closely approximate meniscal (semilunar cartilage) tear with frequent episodes of joint "locking" and pain so that the criteria for the 20 percent rating under DC 5258 are met.  The Veteran is currently in receipt of a 10 percent rating under DC 5003 for arthritis with painful motion; however, Diagnostic Code 5258 allows for a higher (single and maximum) 20 percent disability rating for dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  

In this case, the right and left knee disabilities have been manifested by frequent symptoms of joint pain and locking bilaterally, with evidence of cartilage defect for meniscal tear of both knees, which the Board finds more closely approximates the criteria for a 20 percent rating under Diagnostic Code 5258 for the entire rating period.  See May 2012 VA Examination (noting meniscectomy in 2008 for both knees, and a current meniscal tear, frequent episodes of joint "locking" and joint pain in both knees.  The Veteran also reported residual symptoms of weakness, pain, stiffness and giving way).  Resolving reasonable doubt in favor of the Veteran, the Board finds that a 20 percent rating under DC 5258 is warranted as use of DC 5258 is more potentially and actually favorable.  

In any case involving knee pain, locking, or effusions, a separate rating may not be assigned under DCs 5003 and 5258 because to do so would constitute pyramiding; therefore, because the Board is granting a higher rating of 20 percent under DC 5258, the 10 percent rating under DC 5003 and 5260 will be discontinued.  Moreover, this change in Diagnostic Code does not amount to a reduction, as the rating for the right and left knee disability increases from 10 percent to 20 percent as a result of this decision.

The Board next finds that a rating in excess of 20 percent is not warranted under other potentially applicable DCs pertaining to the knee.  DC 5257 provides for a 10 percent rating when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C.A. § 4.71a.  In this case, the evidence weighs against finding that a separate rating for instability under DC 5257 is warranted because the Veteran has had a stable right and left knee throughout the rating period.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; 38 C.F.R. § 4.59.  

Under DC 5259, a maximum 10 percent rating is prescribed for removal of symptomatic semilunar cartilage.  38 C.F.R. § 4.71a.  In this case, the Veteran may not be assigned a separate rating under DC 5259, as he has already been assigned a rating under DC 5258 for the residual symptoms associated with the right and left knee disabilities.  Under DC 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a.  That is, there are only two requirements for a compensable rating under DC 5259.  First, the semilunar cartilage or meniscus must have been removed.  Second, it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to or constituting the aggregate of symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed., 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.  Thus, the second DC 5259 requirement of being "symptomatic" is broad enough to encompass all symptoms, including pain, limitation of motion (including as due to joint "locking"), and effusion.  

The rating criteria under Diagnostic Codes 5258 and 5259 differ from each other only in that the semilunar cartilage is dislocated in Diagnostic Code 5258 and surgically absent in Diagnostic Code 5259.  Diagnostic Code 5258 requires dislocation of the semilunar cartilage with symptoms of frequent joint "locking," pain, and effusion and Diagnostic Code 5259 requires removal of the semilunar cartilage that is symptomatic; therefore, Diagnostic Codes 5258 and 5259 overlap with each other in symptoms of pain, effusion, and locking, but not as to dislocation or surgical absence.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (stating that the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Granting a separate rating for the same overlapping manifestations, specifically symptoms of frequent locking, pain, and effusion into the joint, of the Veteran's knee disabilities under Diagnostic Code 5259 would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  Moreover, the highest available rating under Diagnostic Code 5259 in this case is 10 percent; thus, Diagnostic Code 5259 does not allow for a higher rating than Diagnostic Code 5258 (which provides a single, maximum rating of 20 percent).   

DC 5256 allows for higher potential ratings (with a maximum 60 percent rating) for ankylosis.  The evidence shows no right or left knee ankylosis; therefore, DC 5256 does not apply.  DC 5262 for impairment of the tibia and fibula allows for higher potential ratings (with a maximum of 40 percent) for malunion of the tibia/fibula; however, DC 5262 does not apply as the evidence does not demonstrate impairment of the tibia or fibula, specifically malunion or nonunion.  

Also, the evidence shows no genu recurvatum, and the maximum disability rating under DC 5263 is 10 percent; therefore, a separate or higher rating under DC 5263 for genu recurvatum is not warranted.  Range of motion testing conducted at the VA examinations revealed full extension to 0 degrees and did not indicate the presence of any objective hyperextension.  As the evidence of record does not reflect that the Veteran has genu recurvatum, Diagnostic Code 5263 does not apply.

Extraschedular Referral Analysis

The Board has further considered whether the increased rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

The symptoms and functional impairment of the right and left knee disabilities are fully encompassed by the current 20 percent ratings for the entire rating period.  The schedular criteria for rating disabilities of the knee reasonably describe all symptoms and functional impairment associated with the Veteran's knee disabilities.  From April 28, 2008, the knee disabilities have been manifested by frequent symptoms of joint pain, and locking bilaterally, with evidence of cartilage defect and meniscal for both knees; flexion limited to no more than 110 degrees for the right knee and 80 degrees for the left knee (i.e., to a noncompensable degree), without ankylosis, instability, symptomatic removal of cartilage, limitation of extension, impairment of the tibia or fibula, or genu recurvatum.  

The schedular rating criteria specifically provide ratings for limitation of motion due to painful arthritis (Diagnostic Codes 5003, 38 C.F.R. § 4.59), contemplate ratings based on limitation of motion (Diagnostic Codes 5256, 5260, 5261), including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  Furthermore, the schedular rating criteria specifically provide a 20 percent rating under DC 5258 for knee disability manifested by dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current ratings, that the right and left knee symptoms and related functional impairment are fully contemplated by the schedular rating criteria.  The Veteran's complaints of increased pain during flare-ups and after overuse, while climbing of stairs, and the occasional use of a brace are part of, "like," and analogous to frequent episodes of locking, pain, and effusion, which is already contemplated in the 20 percent rating.  The Board may not compensate the Veteran twice for the same symptoms and impairment.  38 C.F.R. § 4.14 (avoidance of pyramiding).   

For these reasons, the Board finds that the symptoms and functional impairment associated with the right and left knee disabilities are fully contemplated in the current schedular ratings.  There is neither allegation nor indication that the combined effect of all or more than one of the Veteran's service-connected disabilities presents an exceptional or unusual disability picture.  The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating (under 38 C.F.R. § 3.321(b)) based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect or collective impact of multiple service-connected disabilities to create such an exceptional circumstance.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. 
§ 3.321(b)(1). 


ORDER

An increased rating of 20 percent, and no higher, for degenerative arthritis of the right knee for the entire rating period is granted, subject to the law and regulations governing the payment of monetary benefits.

An increased rating of 20 percent, and no higher, for degenerative arthritis of the left knee for the entire rating period is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Right and Left Shoulder Disabilities

The Veteran contends that his developed bilateral shoulder condition around 1991 as a result of working as a communications specialist where his responsibilities included lifting and installing radios in the overhead of tanks and other vehicles.  
The Veteran also referenced an October 1991 service treatment record which revealed complaints of shoulder pain as a result of injuring his right shoulder while lifting tents during a field exercise.  The treatment record indicated that he went to sick call but was turned away and given Motrin even though the Veteran complained that Motrin was ineffective over the past three days.  

The Veteran's service treatment records (STRs) included two records from October 1991 revealing complaints of shoulder and triceps pain.  The examiner reported that the Veteran was carrying large amounts of material into the field when he experienced pain in the triceps and shoulder area.  The examiner found that the Veteran had full range of motion but experiences pain on abduction and rotation of his arms behind his back.  

Post-service private treatment records from Dr. J.A. in January 2002 revealed the Veteran was treated for bilateral shoulder pain and achiness.  The Veteran was diagnosed with bilateral chronic shoulder impingement and subacromial bursitis.  In May 2002, the Veteran underwent a bilateral shoulder arthroscopy.  In October 2003, the Veteran continued to be treated for his shoulder condition and continued to report symptoms of shoulder pain and tenderness and tightening over the left trapezius.  In April 2004, the examiner noted that the Veteran is at maximal medical improvement for his shoulders and will only been back on an as needed basis.    

The Veteran was afforded VA QTC examination to assess the current nature and etiology of his shoulders in February 2013.  The Board finds that this examination is inadequate and a remand is necessary. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The February 2013 QTC examiner opined that right shoulder condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner referenced numerous military records and post-service treatment records but did not provide a rationale for his opinion.  No discussion, opinion, or diagnosis was provided for the left shoulder disability despite a finding of limited range of motion.  Further, the Board also notes that the rationales provided are internally inconsistent with the medical history which the examiner reported that the date of onset of symptoms for the Veteran's right shoulder is 1986.  Considering the inadequacies in the VA examiner's opinion, another opinion is warranted.

Flat Feet Disability

The Veteran alleges that he is entitled to service connection for his bilateral flat feet disability because his disability was aggravated as a result of service.  The Veteran essentially contends that his pre-existing flat feet were aggravated as a result of marching, long walks, and wearing uncomfortable boots in service.  

The Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The March 1985 Report of Medical Examination upon induction revealed that the Veteran had flat feet and minimal hallux valgus.  The November 1991 Report of Medical Examination upon separation also revealed bilateral pes planus and in the accompanying Report of Medical History, the Veteran also reported foot trouble and a history of pes planus.

Post-service treatment records showed that the Veteran was treated for right foot infection in January 1995 from Dr. G.K. The Veteran complained of pain, swelling, and increased warmth across his right foot.  A radiologic bone scan of the feet and ankle revealed a combination of hyperemia and abnormal bone activity that were "very suspicious" for an infectious process with probable osteomyelitis.  In an October 2001 private treatment record, the Veteran returned for a treatment and reported that he was doing fine until several months ago when his feet began to significantly bother him.  The Veteran reported that he started wearing stiff and heavy boots for his new job as a cable installer.  The examiner found that he had developed bunion deformities with hallux valgus bilaterally.  The Veteran was diagnosed with bilateral painful bunion deformities with hallux valgus and pes planovalgus with abnormal pronation.  He was prescribed orthopedic sole inserts (orthotics).  In a December 2001 follow-up treatment note, the Veteran reported doing "okay" with the orthotics in all of his shoes except his work boots which continue to give him discomfort.  The Veteran reported burning pain around his bunion during the workday.  A physical examination revealed a continued bilateral painful bunion with hallux valgus.  The examiner noted that she will re-cast a new orthotics for the Veteran.  

The Veteran was afforded a VA examination in May 2012 for his bilateral flat knee condition.  The examiner diagnosed the Veteran with bilateral pes planus with the date of onset in 1985 and bilateral hallux valgus and osteoarthritis with the date of onset in 2012.  The examiner referenced his pre-existing pes planus upon entrance, but found no documentation in his STR that showed significantly worsening pes planus or bunions resulting from military duty.  The examiner also referenced his post-service treatment records of right foot infection and bunions and concluded that the Veteran "less likely than not" suffered significant foot problems from military service, but developed significant foot pain after service with infection of his foot due to tinea pedis in 1995 and increased foot pain in 2001 due to his work boots.  A diagnostic imaging study of left foot revealed hallux valgus, medial bunion, degenerative spurring, calconeonavicular coalition no excluded, and pes planus. A diagnostic imaging study of right foot revealed possible pes planus, slight degenerative disease, hallux valgus, medial and lateral bunions, and questionable calconeonavicular coalition.   

As noted above, while the Veteran reported a history of hallux valgus symptoms that began in 1985, he was diagnosed with bilateral pes planus in 1985, and his flat feet condition was noted on his entrance examination report.  Thus, 38 U.S.C.A. § 1111 is for application.  The examiner found no treatment records that showed significantly worsening pes planus or bunions resulting from military duty without discussing the January 1988 STR revealing complaints of toe pain.  Accordingly, an addendum opinion is necessary to decide the claim on appeal.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities at issue.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

      2.  Return the claims file, to include a copy of this 
remand, to the February 2013 QTC examiner for an addendum opinion with regard to the claimed shoulder conditions.  If the February 2013 QTC examiner is no longer available, or if that examiner or the agency of original jurisdiction finds that a new examination is necessary, the Veteran shall be scheduled for a VA examination.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed. 

Following a review of the claims file, the reviewing examiner is requested to provide an opinion with respect to the following questions: 



(a)  At the February 2013 VA examination, the examiner 
diagnosed the Veteran right shoulder rotator cuff tear, post-surgical scar, and right shoulder impingement.  The examiner noted that the "date of onset of symptoms is 1986."  Please reconcile the February 2013 findings with the reported medical history, and then provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed right shoulder condition had onset in service, or is causally related to active service.     

(b)  For each diagnosed left shoulder condition, is it at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder condition had its onset during his period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?  

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Obtain an addendum opinion to the May 2012 QTC flat foot examination.  If the May 2012 QTC examiner is no longer available, or if that examiner or the agency of original jurisdiction finds that a new examination is necessary, the Veteran shall be scheduled for a VA examination.

The examiner is asked to furnish an opinion with respect to the following questions:

Bilateral Pes Planus

(a)  Is it clear and unmistakable that the Veteran entered service with bilateral pes planus?  Please explain why.  The examiner must discuss the findings noted in the service treatment records.  

(b)  If the Veteran's bilateral pes planus clearly and unmistakably pre-existed service, is it clear and unmistakable that his pes planus WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, the examiner should determine whether it is clear and unmistakable that there was no increase in the severity of his disability during service; or, that it is clear and unmistakable that any increase in the severity of his disability was due to the natural progress of that pre-existing condition.  The Veteran contends that his flat feet condition was aggravated from military service due to marching, long walks, and wearing uncomfortable boots.  Please explain why.  The examiner must discuss the findings noted in the service treatment records.  

(c) If a pes planus condition DID NOT clearly and unmistakably pre-exist service, is it at least as likely as not (50 percent probability or greater) that any current diagnosis is etiologically related to symptomatology noted in service?  Please explain why.  The examiner must discuss the findings noted in the service treatment records.  

Bilateral Hallux Valgus and Osteoarthritis (Feet Conditions OTHER than Pes Planus)

(a)  For each disability identified, is it at least as likely as not (50 percent or greater probability) that the foot disability is etiologically related to symptomatology noted in service?  Please explain why.  The examiner must discuss the findings noted in the service treatment records.  

(b)  For each disability identified, is it at least as likely as not (50 percent or greater probability) that the foot disability is (i) caused by or (ii) aggravated by the Veteran's service-connected knee disabilities?  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  The Veteran contends that his flat feet condition was aggravated from military service due to marching, long walks, and wearing uncomfortable boots.  Please provide a rationale for the opinion expressed.

4.  Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following the completion of the foregoing, the AOJ should readjudicate the Veteran's claims.  If the claims are denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


